              Case 3:20-cv-05104-RAJ Document 12 Filed 09/02/20 Page 1 of 8




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7
     CYNTHIA M.,
 8
                                Plaintiff,           Case No. C20-5104 RAJ
 9
                  v.                                 ORDER REVERSING THE
10                                                   COMMISSIONER’S FINAL
                                                     DECISION AND REMANDING
11 COMMISSIONER OF SOCIAL
     SECURITY,                                       FOR FURTHER
12                                                   ADMINISTRATIVE
                                Defendant.           PROCEEDINGS
13
           Plaintiff appeals denial of her applications for Supplemental Security Income and
14
     Disability Insurance Benefits. Plaintiff contends the ALJ erred by discounting her
15
     testimony and three treating providers’ medical opinions. Dkt. 9. As discussed below,
16
     the Court REVERSES the Commissioner’s final decision and REMANDS the matter for
17

18 further administrative proceedings under sentence four of 42 U.S.C. § 405(g).

19                                       BACKGROUND

20         Plaintiff is 49 years old, has a high school education, and has worked as a stock

21 clerk and night auditor. Dkt. 7, Admin. Transcript (Tr.) 28, 49, 51. Plaintiff alleges

22 disability as of June 17, 2015. Tr. 15. After conducting a hearing in October 2018, the

23
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 1
                 Case 3:20-cv-05104-RAJ Document 12 Filed 09/02/20 Page 2 of 8




 1 ALJ issued a decision finding Plaintiff not disabled. Tr. 35-130, 15-29. The ALJ found

 2 Plaintiff had severe impairments including fibromyalgia, several spinal impairments,

 3 anxiety disorder, major depressive disorder, and posttraumatic stress disorder. Tr. 17.

 4
     The ALJ concluded Plaintiff could perform simple, routine work at the light exertional
 5
     level, occasionally interacting with coworkers and the public. Tr. 20.
 6
                                          DISCUSSION
 7
            This Court may set aside the Commissioner’s denial of Social Security benefits
 8
     only if the ALJ’s decision is based on legal error or not supported by substantial evidence
 9
     in the record as a whole. Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017).
10

11 A.       Plaintiff’s Testimony

12          Where, as here, an ALJ determines a claimant has presented objective medical

13 evidence establishing underlying impairments that could cause the symptoms alleged,

14 and there is no affirmative evidence of malingering, the ALJ can only discount the

15 claimant’s testimony as to symptom severity by providing “specific, clear, and

16 convincing” reasons supported by substantial evidence. Trevizo, 871 F.3d at 678.

17
            1.       Physical Symptoms
18
            The ALJ discounted Plaintiff’s physical symptom testimony based on lack of
19
     supporting medical evidence, lack of specialized treatment, improvement with treatment,
20
     and conflict with her activities. Tr. 24-25. “[L]ack of medical evidence cannot form the
21
     sole basis for discounting pain testimony….” Burch v. Barnhart, 400 F.3d 676, 681 (9th
22
     Cir. 2005).
23
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 2
              Case 3:20-cv-05104-RAJ Document 12 Filed 09/02/20 Page 3 of 8




 1                 a.     Lack of Treatment

 2          The ALJ found Plaintiff was not undergoing treatment from a specialist, such as a
 3 rheumatologist, for her fibromyalgia. Tr. 25. An “unexplained, or inadequately

 4
     explained, failure to seek treatment or follow a prescribed course of treatment” can
 5
     constitute a sufficient reason for discrediting a claimant’s symptom testimony. Fair v.
 6
     Bowen, 885 F.2d 597, 603 (9th Cir. 1989). Here, however, Plaintiff did seek treatment
 7
     for her fibromyalgia and there is no indication she did not follow prescribed treatment.
 8
     See, e.g., Tr. 959 (follow up for fibromyalgia), 962 (confirming Plaintiff was diagnosed
 9
     and treated for fibromyalgia). The record indicates a rheumatologist confirmed the
10
     fibromyalgia diagnosis, and ALJ identified no evidence in the record showing Plaintiff
11

12 needed to continue treatment with a rheumatologist or other specialist. See Tr. 73-74.

13 Lack of specialized treatment was not a clear and convincing reason to discount

14 Plaintiff’s testimony.

15                 b.     Improvement with Treatment
16          “[E]vidence of medical treatment successfully relieving symptoms can undermine
17 a claim of disability.” Wellington v. Berryhill, 878 F.3d 867, 876 (9th Cir. 2017).

18
     However, evidence of “some improvement does not mean that the person’s impairments
19
     no longer seriously affect her ability to function in a workplace.” Holohan v. Massanari,
20
     246 F.3d 1195, 1205 (9th Cir. 2001).
21
            Here, despite some improvement from physical therapy and medication, neither
22
     the ALJ nor the Commissioner cites evidence of such improvement that Plaintiff’s
23
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 3
              Case 3:20-cv-05104-RAJ Document 12 Filed 09/02/20 Page 4 of 8




 1 symptoms were successfully relieved or that her testimony was contradicted. Plaintiff

 2 benefited from physical therapy but continued to experience extremely limiting

 3 symptoms. See Tr. 1050 (improved, but still reporting frequent upper extremity

 4
     numbness), 1052 (“continual numbness and tingling into bilateral” upper extremities),
 5
     1054 (therapy “beneficial” but still experiencing neck flare-ups), 1056 (continuing to
 6
     have “minor” flare-ups), 1058 (still having flare-ups but “less aggressive and fewer”),
 7
     1060 (“still needs frequent days of complete rest to bounce back” after activity), 1062
 8
     (“variable improvement”). At the last visit in the record Plaintiff reported increased
 9
     symptoms and pain preventing her from following the home exercise program. Tr. 1064.
10

11          Plaintiff testified her medication “lessens” the pain, otherwise she “couldn’t really

12 move.” Tr. 72. Yet she continues to have several days a week where she can do little

13 other than lie on a couch. Tr. 100.

14          Improvement with treatment was not a clear and convincing reason to discount

15 Plaintiff’s testimony.

16                 c.     Activities
17
            The ALJ did not cite any activities that contradicted Plaintiff’s testimony or met
18
     the threshold for transferable work skills. See Orn v. Astrue, 495 F.3d 625, 639 (9th Cir.
19
     2007). “Only if the level of activity were inconsistent with Claimant’s claimed
20
     limitations would these activities have any bearing on Claimant’s credibility.” Reddick v.
21
     Chater, 157 F.3d 715, 722 (9th Cir.1998). The ALJ cited caring for her son, who was
22
     seven years old at the time of the hearing. Tr. 25, 82. Plaintiff testified she taught her
23
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 4
                 Case 3:20-cv-05104-RAJ Document 12 Filed 09/02/20 Page 5 of 8




 1 son to do many things, such as prepare food for himself, including using the oven with

 2 monitoring or using the microwave, so his basic needs can be met when she has a “bad

 3 day.” Tr. 88-89. Her son is in school all year and his school bus provides “door-to-door”

 4
     pickup, so Plaintiff does not need to bring him to school or even to a bus stop. Tr. 85,
 5
     100. The ALJ also cited doing household chores such as laundry, but Plaintiff testified it
 6
     causes a fibromyalgia flare-up, necessitating lying down for about a day. Tr. 112.
 7
     Conflict with activities was not a clear and convincing reason to discount Plaintiff’s
 8
     testimony.
 9
            The Court concludes the ALJ erred by discounting Plaintiff’s physical symptom
10

11 testimony.

12          2.       Mental Symptoms

13          The ALJ discounted Plaintiff’s mental symptom testimony based on inconsistency

14 with medical evidence, lack of treatment, improvement with treatment, and inconsistency

15 with her activities. Tr. 24-25.

16                   a.   Inconsistency with Medical Evidence
17          The ALJ found Plaintiff’s testimony inconsistent with a treatment note indicating
18
     Plaintiff was “negative for depression.” Tr. 25. However, the same treatment note shows
19
     anxiety, consistent with Plaintiff’s testimony of anxiety. Tr. 998, 113. Most records the
20
     ALJ cited as showing normal mood and affect report high levels of anxiety. Tr. 1078,
21
     1079, 1080, 1084. Only one record, for a gynecological appointment, reports only
22
     normal mood and affect. Tr. 924. This single note, from an appointment not focused on
23
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 5
              Case 3:20-cv-05104-RAJ Document 12 Filed 09/02/20 Page 6 of 8




 1 mental health, does not constitute a clear and convincing reason to discount Plaintiff’s

 2 testimony.

 3                 b.     Lack of Treatment
 4
            The ALJ found Plaintiff had “minimal counseling,” despite stating at the hearing
 5
     Plaintiff “did have some extensive counseling.” Tr. 25. There is no indication Plaintiff
 6
     failed to seek treatment or follow treatment recommendations. In fact, Plaintiff’s
 7
     psychiatrist stated she was “doing an excellent job of working on non-pharmacologic
 8
     treatments including … psychotherapy.” Tr. 969. Lack of treatment was not a clear and
 9
     convincing reason to discount Plaintiff’s testimony.
10
                   c.     Improvement with Treatment
11

12          Plaintiff testified with mental health treatment her “anxiety level is a little bit

13 better.” Tr. 65. Part of the coping skills she has developed include “making sure [she

14 has] time for recovery.” Tr. 66. For example, the day after the hearing she made sure to

15 have “nothing planned.” Id. Even with this improvement with treatment, she is

16 uncomfortable going out of her home. Tr. 70. This level of improvement does not show

17
     successful relief of symptoms or otherwise contradict Plaintiff’s testimony.
18
                   d.     Activities
19
            The ALJ cited Plaintiff getting her hair done and spending a lot of time doing
20
     paperwork to maintain her and her son’s government benefits, but failed to explain how
21
     this contradicts Plaintiff’s testimony. Conflict with activities was not a clear and
22
     convincing reason to discount Plaintiff’s testimony.
23
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 6
                Case 3:20-cv-05104-RAJ Document 12 Filed 09/02/20 Page 7 of 8




 1         The Court concludes the ALJ erred by discounting Plaintiff’s mental symptom

 2 testimony.

 3 B.      Medical Opinions
 4
           An ALJ may only reject the contradicted opinion of a treating doctor by giving
 5
     “specific and legitimate” reasons. Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).
 6
     An ALJ may reject the opinion of a non-acceptable medical source, such as a physical
 7
     therapist, by giving reasons germane to the opinion. Ghanim v. Colvin, 763 F.3d 1154,
 8
     1161 (9th Cir. 2014).
 9
           1.       Treating Physician Ellen Kim, M.D.
10
           The ALJ gave Dr. Kim’s opinions of significant physical limitations and
11

12 concentration difficulty due to pain little weight as inconsistent with “fairly

13 unremarkable” clinical findings. Tr. 25, 962-64. However, with fibromyalgia, normal

14 clinical findings are expected. “The condition is diagnosed ‘entirely on the basis of

15 patients’ reports of pain and other symptoms,’ and ‘there are no laboratory tests to

16 confirm the diagnosis.’” Revels, 874 F.3d at 666. The Commissioner asserts, without

17
     support from the record, that “[c]learly, there would be” abnormal muscle tone, atrophy,
18
     or gait if Dr. Kim’s opinions were correct. Dkt. 10 at 9. The Commissioner’s
19
     unsupported assumption is not a specific and legitimate reason to discount Dr. Kim’s
20
     opinions.
21

22

23
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 7
                 Case 3:20-cv-05104-RAJ Document 12 Filed 09/02/20 Page 8 of 8




 1          The ALJ also found concentration difficulty inconsistent with mental status

 2 findings. Tr. 25. However, Dr. Kim opined difficulty concentrating due to pain, not

 3 mental impairments.

 4
            The Court concludes the ALJ erred by discounting Dr. Kim’s opinions.
 5
            2.       Treating Physical Therapists Bernard Bansil and Brock Giannaris
 6
            The ALJ gave Mr. Bansil’s and Mr. Giannaris’ opinions of physical limitations
 7
     and likely absences from work at least three days per month little weight as inconsistent
 8
     with clinical findings. Tr. 27. The opinions were based on fibromyalgia. Tr. 1103.
 9
     Thus, normal clinical findings are to be expected. Revels, 874 F.3d at 666. The Court
10
     concludes the ALJ erred by discounting Mr. Bansil’s and Mr. Giannaris’ opinions.
11

12                                        CONCLUSION

13          For the foregoing reasons, the Commissioner’s final decision is REVERSED and

14 this case is REMANDED for further administrative proceedings under sentence four of

15 42 U.S.C. § 405(g).

16          On remand, the ALJ should reevaluate Plaintiff’s testimony, Dr. Kim’s opinions,
17
     and Mr. Bansil’s and Mr. Giannaris’ opinions; reassess the RFC as appropriate; and
18
     proceed to step five as necessary.
19
            DATED this 2nd day of September, 2020.
20

21

22
                                                      A
                                                      The Honorable Richard A. Jones
23                                                    United States District Judge
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 8
